Citation Nr: 1826570	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-28 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for other specified bipolar disorder with anxious distress.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee (claimed as a torn medial meniscus).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1980 to December 1985 and June 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 (granting service connection for osteoarthritis in the left knee and assigning a 10 percent rating) and June 2014 (granting service connection for bipolar disorder and assigning a 70 percent rating) rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

With respect to the issue of a TDIU, the Board notes that in a June 2014 rating decision the Agency of Original Jurisdiction (AOJ) originally deferred adjudication on such matter pending the submission of the Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran submitted such application in July 2016, however the AOJ never adjudicated the issue, and it has not been certified to the Board.  However, the issue was originally raised by the record and is considered part and parcel to the Veteran's increased ratings claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board takes jurisdiction over such issue, and as such it has been added to the cover page of this decision.

While additional evidence was associated with the record after the issuance of the July 2014 (left knee disability) and June 2016 (bipolar disorder) statement of the cases, the Veteran's representative waived AOJ consideration of such evidence in a March 2018 Correspondence.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's other specified bipolar disorder with anxious distress manifested by symptomatology resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  For the appeal period prior to September 20, 2013, the Veteran's left knee disability resulted in symptomatic removal of cartilage, to include pain and assisted ambulation, as well as limitation of extension to 10 degrees, however, it did not result in a limitation of flexion, instability or subluxation, impairment of the tibia or fibula, ankylosis, dislocation of cartilage, or genu recurvatum.

3.  For the appeal period from September 20, 2013, to September 20, 2014, the Veteran was convalescent following a prosthetic replacement of the left knee joint.

4.  For the appeal period since September 20, 2014, the Veteran's left knee replacement resulted in chronic residuals consisting of severe painful motion and weakness.

5.  For the appeal period prior to August 12, 2011, the Veteran's service-connected disability did not render him unable to secure or follow a substantially gainful occupation.

6.  For the appeal period since August 12, 2011, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.

7.  Since August 31, 2016, the Veteran's service-connected bipolar disorder alone rendered him unable to secure or follow a substantially gainful occupation


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 70 percent for other specified bipolar disorder with anxious distress have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9432 (2017).

2.  For the appeal period prior to September 20, 2013, the criteria for an initial rating in excess of 10 percent for limitation of extension of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).  

3.  For the appeal period prior to September 20, 2013, the criteria for an initial rating of 10 percent for removal of cartilage in the left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5259 (2017).  

4.  For the appeal period from September 20, 2013, to September 20, 2014, the criteria for a 100 percent rating for status post prosthetic left knee replacement have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2017).

5.  For the appeal period since September 20, 2014, the criteria for a 60 percent rating for chronic residuals of a prosthetic left knee replacement are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2017).

6.  For the appeal period prior to August 12, 2011, the criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

7.  For the appeal period since August 12, 2011, the criteria for a TDIU due to his service-connected bipolar disorder are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

8.  The criteria for special monthly compensation at the housebound rate, effective September 20, 2013, to September 20, 2014, have been met.  38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).

9.  The criteria for special monthly compensation at the housebound rate, effective August 31, 2016, have been met.  38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Initial Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

i. Other specified bipolar disorder with anxious distress

Service connection for bipolar disorder was established by a June 2014 rating decision which assigned an initial 70 percent rating, effective August 12, 2011.  The Veteran contends he is entitled to a higher initial rating because he believes his symptoms are more severe than as reflected by his currently assigned rating.

The Veteran's service-connected bipolar disorder is evaluated under the criteria of DC 9411, which provides that such disability is evaluated pursuant to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The Board notes that the revised DSM-5, which, among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, as is the case here.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  Consequently, the Board will not consider the previously assigned GAF scores in determining the outcome of this case.  See Golden v. Shulkin, No. 16-1208 (February 23, 2018).

Based on the evidence of record, the Board finds that the Veteran's bipolar disorder resulted in occupational and social impairment with deficiencies in most areas for the entire appeal period, thus warranting a 70 percent rating.

In this regard, the Veteran has been consistently treated and evaluated for his bipolar disorder throughout the appeal period.  The Veteran's bipolar disorder was evaluated in August 2011.  The examiner noted the Veteran presented symptoms of nervousness, anger, fear, irritability, and tension.  The Veteran also reported he worried that his panic attack s would start again, he was depressed, he would startle easily, and he had a decrease in memory and concentration.  However, at such time the Veteran denied more severe symptoms of suicidal or homicidal ideation, obsessions, compulsions, rituals, and he presented with a normal affect while being alert and oriented to time and place.  The August 2011 examiner opined that the Veteran's symptoms would likely cause occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks; however he had been functioning well overall.

The Veteran was afforded another VA examination in May 2014 to determine the severity of his bipolar disorder.  The examiner noted that the Veteran lived with his mother as her caretaker.  He reported only having energy to take care of her and deal with his mental health problems.  The Veteran denied having any close friends or significant social life.  He also reported suffering from recurrent, unpredictable, and severe panic attacks, as well as a history of "going off on people," especially when he feels they are not listening to him.

The examiner endorsed the Veteran as having occupational and social impairment with deficiencies in most areas; such as work, school, family relations, judgment, thinking and/or mood.  She noted the Veteran presented with the following symptoms: depressed mood; anxiety; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like settings.  She additionally noted the Veteran had frequent mood swings, energy fluctuations, racing thoughts, concentration difficulties, irritability, low libido, a fluctuating appetite, and a hyper-productivity when manic.

On August 31, 2016, the Veteran underwent another VA evaluation for his bipolar disorder.  At such time he reported having a couple of casual acquaintances from a local pub he used to frequent.  He denied significant difficulty getting along with people in general; however he generally prefers to keep to himself because he feels more comfortable with that type of lifestyle, as he does not have the energy to deal with the drama that relationships usually bring. 

The examiner endorsed the Veteran as having a total occupational and social impairment.  She noted that his concentration difficulties put him at significantly increased risk for reduced productivity, making mistakes, being unable to organize himself or his work place, and being unable to learn new skills in all occupational settings.  She also noted that his sleep impairment causes daytime fatigue that increases his risk of poor productivity in all occupational settings.  Moreover, she noted his sleep impairment and increased agitation due to stressors would put him at an increased risk of tardiness or absences.  At such time she found the Veteran had the symptoms from the prior examinations listed above, but additionally she noted mild memory loss and suicidal ideation.

Finally, the Veteran submitted a December 2016 medical opinion from R.W., Psy.D., regarding the severity of his bipolar disorder.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas; such as work, school, family relations, judgment, thinking and/or mood.  He noted the Veteran presented with the symptoms from prior examinations as above, in addition to panic attacks more than once a week; impairment of short and long term memory; flattened affect; speech intermittently illogical, obscure, or irrelevant; impaired judgement, impaired abstract thinking; gross impairment of thought processes; impaired impulse control; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living.

Based on the foregoing examination results, the Board finds that the preponderance of the evidence shows that a schedular rating in excess of 70 percent is not warranted.  In this regard, the Veteran's symptoms fall within all the evaluations under the ratings schedule for mental disorders.  However, the only two symptoms the Veteran presented throughout the period on appeal which are contemplated by a 100 percent rating, or a total occupational and social impairment, are an intermittent inability to perform activities of daily living, and gross impairment in thought processes, found in the December 2016 private opinion.  While such symptoms are some of those that are indicative of a total impairment, the Veteran in fact reported having some casual relationships, and he maintained familial relationships.  He reported much of his hesitancy in establishing social relationships stems from a lack of energy and an avoidance of "drama" such relationships bring.  Further, while he has endorsed suicidal ideation as contemplated by a 70 percent evaluation, there was no indication that he was a persistent danger to himself as contemplated by a 100 percent rating.  Finally, although his bipolar disorder affects his occupational impairment to a higher degree than his social impairment.  The Veteran is highly affected by his concentration issues and his anxiety, however when taken as whole the Veteran's symptoms do not present a picture of a total occupational and social impairment.  See Vazquez-Claudio, supra.  

ii. Left knee disability

Service connection for osteoarthritis of the left knee was established in January 2012 rating decision, assigning a 10 percent rating effective July 20, 2011.  The Veteran contends that he is entitled to a higher rating as the pain and functional impairment of his left knee disability is not reflected by the current rating.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).

The Veteran's left knee disability is currently rated as osteoarthritis for limitation of extension under DC 5003-5261.  Degenerative arthritis under DC 5003 will be evaluated based on limitation of motion under the appropriate DC.  Under DC 5261 a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, a 50 percent rating may be assigned extension is limited to 45 degrees.  38 C.F.R. § 4.71a.  

A knee disability could also be rated for limitation of flexion, found under 38 C.F.R. § 4.71a DC 5260, which provides for a 30 percent rating for flexion limited to 15 degrees, a 20 percent rating for limitation of flexion limited to 30 degrees, a 10 percent rating for limitation of flexion limited to 45 degrees; and a noncompensable rating for limitation of flexion limited to 60 degrees.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Period on appeal prior to September 20, 2013

In January 2012, the Veteran underwent a VA examination in order to determine the nature and severity of his left knee disability.  The examiner noted his meniscectomy from 1981, which was required after an in-service knee injury.  The examiner also noted a current diagnosis of arthritis from x-ray evidence.  Upon examination, the Veteran exhibited a reduced range of motion (ROM) in his left leg.  His flexion was limited to 115 degrees, while his extension was limited to 10 degrees.  The examiner noted that the Veteran had functional impairment in his left knee manifested by pain on movement and less movement than normal.  The Veteran also experienced pain on palpitation of the joint.  However, at such time he did not report flare-ups, nor was he found to have instability, subluxation, impairment of the tibia or fibula, or genu recurvatum.  Additionally, the Veteran's ROM was unchanged after repetitive use testing, although he did show slight weakened strength on movement.  The examiner also noted that the Veteran constantly used a brace and a cane to ambulate.  Finally, after again noting the Veteran's meniscectomy, the examiner found the Veteran had further impairment due to the procedure in the form of chronic pain. 

Also of record during this period on appeal is a July 2011 letter from the Veteran's then treating physician, which corroborates the findings from the above examination.  In her letter, the physician attests that the Veteran has no cartilage in his left knee, and he can't stand or sit very long because of pain. She recounted how he has to lean on grocery cart the entire time he goes to store because of pain.  She also confirmed that the Veteran has to wear a knee brace and use a cane to ambulate.  

The Board notes that prior to the period on appeal, the Veteran underwent a September 2009 VA examination during which he endorsed flare-ups, which were severe and occurred every 1 to 2 months and lasted 3 to 7 days.  While such an endorsement may necessitate an opinion on the additional impairment caused by flare-ups pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Board finds in the instant case such an opinion is unnecessary.  In this regard, the Board finds the January 2012 examination, which considered the Veteran's lay statements and completed all testing indicated by DeLuca, supra, and Mitchell, supra, highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also VAOPGCPREC 20-95.  At such exam the Veteran did not endorse flare-ups.  The Board gives the Veteran's statements at the January 2012 examination, administered during the period on appeal, more weight than those at the September 2009 examination.  Moreover, the July 2011 letter contains no indication of flare-ups, rather it refers to the Veteran's condition as chronic, with severe pain all the time and requiring assistive devices constantly.  Such terminology indicates a consistent disability.  

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent under DC 5261 is not warranted.  In this regard, the Veteran was shown to have extension limited to 10 degrees.  A higher rating under such DC is not warranted unless extension is limited to 15 degrees.

However, the Board finds that a separate 10 percent rating under DC 5259 is warranted for the Veteran's symptomatic removal of cartilage.  38 C.F.R. § 4.71a.  In this regard, the Court has recently expressly held that the Rating Schedule does not prohibit separate evaluations under DC 5257 for subluxation, DC 5260 or 5261 for limitation of motion, and a separate rating for meniscal impairment.  Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017).  

The record clearly shows the Veteran had a meniscectomy in 1981, as noted by the January 2012 examiner.  The examiner went on to opine that the removal of cartilage caused chronic knee pain.  At such time he also noted the Veteran uses a brace on his left knee on a constant basis and requires a cane on a constant basis.  The July 2011 letter also references the lack of cartilage in the Veteran's left knee, and the fact that the Veteran requires a brace and a cane to ambulate.  The Veteran's 1981 meniscectomy results in at least chronic pain, which causes functional impairment.  Thus, the Board finds a separate 10 percent rating under DC 5259 is appropriate.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case").

Therefore the Board finds that an initial 10 percent rating for limitation of extension to 10 degrees under DC 5261, and a separate initial 10 percent rating for symptomatic removal of cartilage under DC 5259 are warranted for the appeal period prior to September 20, 2013.  38 C.F.R. § 4.71a.

The Board has considered the other DCs referable to the evaluation of the knee; however they are inapplicable as there is no ankylosis, recurrent subluxation or lateral instability, dislocation of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  The Board notes that while the Veteran showed some limitation of flexion, to 115 degrees, it is not limited to the extent to warrant a rating.  As such, higher or separate ratings under DCs 5256, 5257, 5258, 5262, 5263, and 5260, respectively, are not warranted.

Period on appeal from September 20, 2013, to September 20, 2014

The VA treatment records reflect that the Veteran had total prosthetic left knee replacement surgery on September 20, 2013.  Therefore, the Board finds it appropriate to rate the Veteran's left knee disability pursuant to DC 5055, which addresses knee replacement.  See Read, supra; see also Butts, supra; Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained).  

Pursuant to DC 5055, a 100 percent rating for one year following the implantation of the prosthesis (i.e., the knee replacement surgery) is warranted.  After that period, a 60 percent rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity is warranted. A minimum rating of 30 percent is provided post knee replacement.  Finally, for intermediate degrees of residual weakness, pain, or limitation of motion, warranting a rating greater than 30 percent, but less than 60 percent, the disability should be rated by analogy to DCs 5256, 5261, 5262.  38 C.F.R. 4.71a.

As the Veteran had a left knee replacement on September 20, 2013, he is entitled to a 100 percent rating for a year following the implantation of the prosthesis under DC 5055. 

Period on appeal since September 20, 2014

In August 2016, the Veteran underwent a VA examination to determine the current severity of his left knee disability.  The Veteran reported his left knee goes out and he has constant pain.  The pain wakes him up at night, it makes it difficult to stand or walk for long periods.  He also reported having difficulty kneeling, stooping, climbing, standing, or walking for long periods.  Upon testing, the Veteran had normal extension and flexion limited to 110 degrees.  The examiner noted he had pain on motion and pain with weight-bearing.  The Veteran also reported flare-ups which exacerbated his difficulty with kneeling, stooping, climbing, standing, or walking for long periods.  The examiner noted the Veteran's total left knee joint replacement, and she endorsed the Veteran as having chronic residuals from such replacement consisting of severe painful motion or weakness.

Based on the foregoing, the Board finds a 60 percent rating is warranted under DC 5055 due to chronic residuals consisting of severe painful motion and weakness is warranted for the appeal period since September 20, 2014.  In this regard, the Board affords the August 2016 VA examination, which considered the Veteran's lay statements and supported its conclusion with evidence of record, great probative weight.  See Nieves-Rodriguez, supra; Dalton, supra.

The Board has considered whether separate or higher ratings are warranted under other DCs, however the Veteran's symptoms are wholly considered by the applicable DC.  See Esteban, supra.  Further, a 100 percent rating is available only during the year following the knee replacement surgery.  Thus, the Veteran is in receipt of the maximum schedular rating under DC 5055 for this time period.  There are no other applicable diagnostic codes that would afford him a schedular rating in excess of 60 percent for such period of time.

II. TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

By virtue of this decision, the Veteran is service-connected for a left knee disability (two separate 10 percent ratings effective July 20, 2011; rated as 100 percent disabling effective September 20, 2013; rated as 60 percent disabling effective September 21, 2014); and other specified bipolar disorder with anxious distress (rated as 70 percent disabling effective August 12, 2011).  His combined disability rating for the period prior to August 12, 2011 is 20 percent.  His combined disability rating since August 12, 2011 has remained at or above 70 percent.  As such, the Veteran meets the schedular threshold criteria for consideration of a TDIU for the appeal period since August 12, 2011.  38 C.F.R. §§ 4.25, 4.16(a).  Additionally, upon review of the evidence, the Board finds that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation for the appeal period since August 12, 2011.  The Veteran did not meet the schedular threshold criteria for consideration of a TDIU for the appeal period prior August 12, 2011, nor did his service-connected disability render him unable to secure or follow a substantially gainful occupation at such time.  38 C.F.R. §§ 4.25, 4.16(a).

Turning to his education and work history, the Veteran completed 4 years of high school and two years of higher education, in Aeronautical Engineering.  After his service, the Veteran worked as a painter for 2 years from 2006 to 2008, a mechanic for 6 months in 2009 and 2010, and worked for a tire company for 2 months later in 2010.  See July 2016 Application for Increased Compensation Based on Unemployability; see also SSA Records (May 2017 Correspondence).  The Veteran hasn't worked since he was fired in 2010 for being unable to perform the duties required by the job.  See August 2016 Request for Employment Information in Connection With Claim for Disability.  

In addition to the findings discussed in the previous sections, the September 2009 VA examiner opined that the Veteran's knee disability would have significant effects on his occupation.  She noted that it caused pain, swelling, decreased mobility, and problems with lifting and carrying objects.  She also noted that the Veteran had to cease his painting career as he could no longer climb a ladder due to his condition.  Additionally, the January 2012 examiner also opined that the Veteran's knee disability would impact his ability to work, noting pain, and difficulty standing and walking.  

Finally as to the Veteran's knee disability, the August 2016 examiner, in addition to the findings discussed above, offered an opinion directly on unemployability.  The examiner first noted that the Veteran has difficulty kneeling, stooping, climbing, standing and walking for long periods due to his left knee condition.  The examiner noted that after standing for one hour he has to sit, and after walking 70 yards he has to sit.  The examiner then opined that because of these impairments, it would be difficult for Veteran to maintain gainful physical employment.  However, she went on to say that sedentary employment would not be precluded.

In regards to unemployability, in addition to the findings discussed in the bipolar disorder section, the December 2016 private opinion offered by R.W., Psy.D. concluded that the Veteran was totally unemployable because of both of his service-connected disabilities.  He opined that the Veteran's service-connected knee disability aggravated his service-connected bipolar disorder.  He further opined that the Veteran could not function effectively in a work setting, referencing among other things, the likelihood of excessive tardiness and absences, the Veteran's concentration problems, the Veteran's irritability and inability to form effective relationships, and the Veteran's impaired impulse control.

Finally, the Veteran also submitted a January 2017 opinion from S.B., Rh.D., which states that the Veteran is totally precluded from performing work at a substantially gainful level, and has been since the date of filing.  She referred to the December 2016 private opinion's findings, indicating that such levels of tardiness and absences would be unacceptable for most employers.  She further opined that his mental and physical conditions interact and further limit his functional ability.

The question of employability is ultimately a legal one, not a medical one.  The evidence, as described and discussed above, shows that since August 12, 2011, the Veteran is not able to both obtain and maintain any type of employment due to his service-connected disabilities, particularly how they work in tandem to severely limit both his physical and mental capabilities.  In this regard, the Board finds the opinion of the above medical professionals, R.W. Psy.D. in particular, to be highly probative as they considered the full evidence of record, including lay statements, and clearly articulated how the Veteran's service-connected disabilities would hinder employment.  See Nieves-Rodriguez, supra.

Further, as evidenced by the August 2016 VA examination, the Veteran's bipolar disorder was severe enough at that point, in and of itself, to render him unable to secure or follow substantially gainful employment.  In this regard, the examiner endorsed a total occupational and social impairment, and while this decision does not grant a total disability rating for the Veteran's bipolar disorder, it does afford the examiner's opinion great probative weight in light of a TDIU.  Id.  Of particular note is the examiner's focus on the impact of the Veteran's symptoms on his work performance, specifically his punctuality, attendance, concentration, and inability to learn tasks.

The Board acknowledges that prior to August 12, 2011, the Veteran was not employed and his service-connected knee disability caused him some occupational impairment.  However, the evidence shows that the Veteran was able to do sedentary work, as specifically indicated in the August 2016 examination report which was administered when the Veteran's knee disability was more severely disabling.  He was largely later precluded from such sedentary employment due to his bipolar disorder, which was only service-connected effective August 12, 2011.  Thus, the Board finds that prior to August 12, 2011, the preponderance of the evidence shows that he was not rendered unable to secure or follow substantially gainful employment due solely to his service-connected knee disability.

III. Special Monthly Compensation

The Veteran has not contended he is entitled to SMC; however the Court's precedent established that such a consideration is necessary in this case pursuant to VA's "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this case, the Board notes that the Veteran will be assigned a TDIU based on both of his service-connected disabilities for the majority of the appeal period.  However, as of August 31, 2016, the Board also finds that the Veteran would be entitled to a TDIU based on his bipolar disorder alone, as it was of sufficient severity to produce unemployability.  The Board finds that although the bipolar disorder was not rated as 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total through a TDIU (i.e. his bipolar disorder), and has an additional service-connected disability (i.e. chronic residuals of a left knee replacement) that is independently rated at 60 percent, the criteria for SMC at the housebound rate were met as of August 31, 2016.  

Furthermore, by this decision, for the period from September 20, 2013, to September 20, 2014, the Veteran is rated at 100 percent for a left knee replacement, and concurrently at 70 percent for his bipolar disorder, and criteria for SMC at the housebound rate were met for that period on appeal as well.

Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C. § 1114(s) is granted, effective September 20, 2013, to September 20, 2014, and since August 31, 2016. 


ORDER

An initial rating in excess of 10 percent for osteoarthritis based on limitation of motion is denied.

Prior to September 20, 2013, a separate initial rating of 10 percent, but no higher, for osteoarthritis is granted, subject to the laws and regulations governing the payment of monetary awards.

From September 20, 2013, to September 20, 2014, a 100 percent rating is granted for a left knee replacement, subject to the laws and regulations governing the payment of monetary awards.

Since September 20, 2014, a 60 percent rating is granted for chronic residuals of a left knee replacement, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 70 percent for other specified bipolar disorder with anxious distress is denied.

Prior to August 12, 2011, a TDIU is denied.

Subject to the law and regulations governing payment of monetary benefits, since August 12, 2011, a TDIU is granted.

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C. § 1114(s) is granted, effective September 20, 2013, to September 20, 2014.

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C. § 1114(s) is granted, effective August 31, 2016.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


